DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the communication filed on 01/26/2021.
3.	Claims filed 01/26/2021 have been acknowledged.  Claims 1-20 are pending in the application.  

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 05/06/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim(s) 6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim(s) 6 states: “... attempting to traverse…” the claimed limitations are unclear and confusing when the action of an “attempt” does not represent whether the limitations following the phrase are part of the claimed invention, nor specifies a set definition for an “effort”. See MPEP § 2173.05(d).  Appropriate correction is needed. 

Claim Rejections – 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


10.	Claims 1-9 and 15-20 are rejected under the first inventor to file provisions of the AIA , 35 U.S.C. 103(a) as being unpatentable over the combination of Troeger et al. (Patent No. US 9,530,006 B2; hereinafter referred to as Troeger), in view of NPL – Gregory J. Duck et al. “Shape Neutral Analysis of Graph-based Data-structures”; hereinafter referred to as Duck).

As per claim 1, Troeger discloses a method comprising: 
accessing data comprising a graph structure, wherein the graph structure comprises a representation of source code (See column 5, line 23 – graph representing source code), and the graph structure comprises: a plurality of nodes to represent a plurality of pointers within the source code; a plurality of type edges connecting nodes in the plurality of nodes within the graph structure, wherein the type edges identify a flow of a program to be implemented using the source code; and a plurality of checked edges based on respective usage of pointers in the plurality of pointers (See column 6, lines 17-20 – type edges connecting nodes, flow of program and uses).
Although Troeger discloses the determination of pointer type, including dangling pointers (See column 3, line 21 to column 4, line 15; also column 7, lines 8-11 – determines pointer types/safe-unsafe (dangling); Troeger does not explicitly states identifying uninitialized pointers - determining, from the graph structure, whether one or more of the plurality of pointers comprise wild pointers based on one or more of the plurality of checked edges; and determining, from the graph structure, pointer types for at least a portion of the plurality of pointers based on one or more of the plurality of type edges.
Duck discloses a data structure analysis, in which uninitialized pointers are identified from a graph structure - determining, from the graph structure, whether one or more of the plurality of pointers comprise wild pointers based on one or more of the plurality of checked edges; and determining, from the graph structure, pointer types for at least a portion of the plurality of pointers based on one or more of the plurality of type edges (See page 5, Fig 2 – validity of pointers).
Troeger and Duck are directed to software program development, which are analogous prior art.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention (first inventor to file provisions of the AIA ) to incorporate and combine Troeger’s safety check, which provides structure analysis and type determination; and combine it with Duck’s solving of data structures when identifying invalid pointers; thus, the combination allows the analysis, identification, and correction of uninitialized pointers, by statically and dynamically checking for spatial, temporal, and privacy memory safety violations of the application with respect to pointers, allowing for runtime checks to be performed quickly and efficiently while reducing the overhead associated with implementing runtime memory checks (See Troeger’s and Duck’s abstracts).

As per claim 2, Troeger and Duck disclose the method of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein determining whether one or more of the plurality of pointers comprise wild pointers comprises: identifying, within the graph structure, a wild type node; identifying a particular one of the plurality of checked edges connecting from the wild type node to a first one of the plurality of nodes representing a first one of the plurality of pointers; and determining that the first pointer is wild based on the particular checked edge (See Duck’s page 12 – uninitialized pointers identification) .

As per claim 3, Troeger and Duck disclose the method of claim 2 (See claim 2 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein determining whether one or more of the plurality of pointers comprise wild pointers further comprises: identifying another one of the plurality of checked edges connecting from the first node to a second node in the plurality of nodes representing a second one of the plurality of pointers; and determining that the second pointer comprises a wild pointer based on the second checked edge (See Duck’s Fig. 2).

As per claim 4, Troeger and Duck disclose the method of claim 2 (See claim 2 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), further comprising determining that the first pointer comprises a root cause of a wild condition within the source code based on the particular checked edge (See Duck’s page 8, “Satisfiability Modulo Constraint Handling Rules”; also, Troeger’s Fig. 2B).

As per claim 5, Troeger and Duck disclose the method of claim 4 (See claim 4 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), further comprising autonomously generating an annotation within the source code to identify the first pointer as a root cause of the wild condition (See Troeger’s abstract – generates annotations that includes safe and unsafe pointers (wild/uninitialized/dangling).

As per claim 6, Troeger and Duck disclose the method of claim 2 (See claim 2 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), further comprising: attempting to traverse the graph structure using the checked edges from the wild type node to the plurality of nodes; and determining that a subset of the plurality of pointers represented by a subset of the plurality of nodes are spatially safe based on a failure to traverse from the wild type node to the subset of nodes using the checked edges (See Troeger’s column 6, line 15; also Duck’s pages 7-8 – spatial safety check).

As per claim 7, Troeger and Duck disclose the method of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), further comprising autonomously modifying the source code corresponding to the portion of the plurality of pointers based on the determined pointer types (See Troeger’s Fig. 2B – modifies code).

As per claim 8, Troeger and Duck disclose the method of claim 7 (See claim 7 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein the source code is modified to replace syntax of the portion of the pointers with corresponding syntax of a checked version of a programming language (See Duck’s page 13 – D-solver).

As per claim 9, Troeger and Duck disclose the method of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein the portion of the pointers comprise pointers determined to be spatially safe based on corresponding checked edges in the graph structure (See Duck’s page 8 – spatially safe; also, Troeger’s column 5, line 40).

Claims 15-17 are essentially the same as claims 1, 5 and 7, except that they are set forth the claimed invention as a non-transitory machine-readable storage medium, and they are rejected with the same reasoning as applied hereinabove.

Claim 18 is essentially the same as claims 1, except that it is set forth the claimed invention as a system, and it is rejected with the same reasoning as applied hereinabove.

As per claim 19, Troeger and Duck disclose the system of claim 18 (See claim 18 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), further comprising a compiler, wherein the compiler comprises the constraint solver engine (See Duck’s pages 8-10 – constraint solver).

As per claim 20, Troeger and Duck disclose the system of claim 18 (See claim 18 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), further comprising a constraint builder engine executable by the data processing apparatus to generate, from the source code, the graph structure (See Duck’s page 10 – constraint solver (SMCHR).

As per claim 21, Troeger and Duck disclose the system of claim 18 (See claim 18 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), further comprising a code annotator executable by the data processing apparatus to modify the source code based on the determined pointer types (See Troeger’s Fig. 4A – annotator).

Allowable Subject Matter
11.	Claim 10-14 is are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.  The prior art of record fails to disclose the limitations: " determining pointer types for a first subset of the plurality of pointers, wherein the first subset comprises parameters to functions in the source code; determining pointer types for a second subset of the plurality of pointers after determining pointer types for the first subset of pointers, wherein the second subset comprises returns from functions in the source code; and determining pointer types for local variables after determining pointer types for the second subset of pointers” as specified by the claim.

12.	Please see M.P.E.P. 2111 Claim Interpretation; Broadest Reasonable Interpretation [R-9]; 2111.01   Plain Meaning [R-9]: III.    “Plain Meaning” Refers to the ordinary and customary meaning given to the term by those of ordinary skill in the art”
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
.  Claims must be given the broadest reasonable interpretation during examination, and limitations appearing in the specification but not recited in the claim are not read into the claims (See M.P.E.P. 2111 [R-I]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO JAVIER APONTE whose telephone number is (571)270-7164.  The examiner can normally be reached on M-F: 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRANCISCO J APONTE/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        08/25/2022.